UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

SONIA DOTSON,

                                     Plaintiff,
       vs.                                                         5:18-cv-750
                                                                   (MAD/ATB)
CITY OF SYRACUSE, FRANK FOWLER,
DAVID BARRETT, JOHN HAMBLIN, and
RICHARD TRUDELL,

                              Defendants.
____________________________________________

APPEARANCES:                                        OF COUNSEL:

BOSMAN LAW FIRM, L.L.C.                             A.J. BOSMAN, ESQ.
201 W. Court Street
Rome, New York 13440
Attorney for Plaintiff

CORPORATION COUNSEL                                 KRISTEN E. SMITH, ESQ.
233 E. Washington St.                               KHALID BASHJAWISH, ESQ.
City Hall, Rm. 300
Syracuse, New York 13202
Attorneys for Defendants


Mae A. D'Agostino, U.S. District Judge:

                         MEMORANDUM-DECISION AND ORDER

                                      I. INTRODUCTION

       Before the Court is the latest in a series of employment discrimination cases against the

City of Syracuse brought by Plaintiff Sonia Dotson.1 This action is brought under 42 U.S.C. §§

1981 and 1983, the Rehabilitation Act, and the New York State Human Rights Law



       1
        Dotson v. City of Syracuse, et al., No. 5:04-cv-1388 ("Dotson I"); Dotson v. City of
Syracuse et al., No. 5:11-cv-620 ("Dotson II").
("NYSHRL"). Defendants have moved to dismiss under Rule 12(b)(6) of the Federal Rules of

Civil Procedure for failure to state a claim and collateral estoppel. See Dkt. No. 22. Defendants

move to dismiss all nine claims for failure to establish causation between her termination and

Defendants' actions. They further assert that paragraphs 16, 17, and 18 of the Complaint must be

stricken pursuant to res judicata.

                                       II. BACKGROUND

       Plaintiff is an Hispanic female who at all times relevant was an employee of the City of

Syracuse. See Dkt. No. 17 at ¶ 5. Plaintiff claims that she "was both a member of a protected

class as Hispanic and female and disabled as unable to work and engaged in protected activities,

inter alia, by engaging in litigation and pursuing redress of grievances and requesting an

accommodation in the form of a delay in the arbitration proceedings surrounding her

termination." Id. Plaintiff further alleges that she "complained of discrimination, retaliation, and

a hostile work environment to the Defendant City of Syracuse and was subjected thereafter to

additional discriminatory and retaliatory conduct by defendants." Id.

       At all relevant times, Defendant Fowler was the Chief of the City of Syracuse Police

Department ("Department") and was responsible for the training, supervision, discipline, and

conduct of the other named Defendants. See id. at ¶ 9. Defendant Fowler was responsible for the

termination of employees, and acted jointly with Defendants Barrette and Hamblin to terminate

Plaintiff's employment. Id. Defendant Barrett was the First Deputy Chief of Police of the

Department during the times relevant to this suit. Id. at ¶ 10. Defendant Hamblin was a Captain

of the Department and was Lieutenant Supervisor of Human Resources and was therefore

Plaintiff's supervisor. Id. at ¶ 11. Defendant Trudell was also a Captain of the Department and

allegedly worked in concert with the other named Defendants to watch Plaintiff's movements and
                                                  2
report to Defendant Barrett. Id. at ¶ 12.

       Plaintiff alleges that throughout the course of her employment with the Department, she

was subjected to discrimination, retaliation and other unfair actions because of her sex, race,

disability, national origin, and/or because of her assertion of contractual, civil, and constitutional

rights. Id. at ¶ 16. Prior lawsuits have sought redress for disparaging comments regarding

women and minorities, the viewing of pornographic material, heightened scrutiny, counseling and

disciplinary memoranda, suspensions without pay, Internal Affairs investigations, referral for

criminal prosecution, eavesdropping, surveillance of Plaintiff's computer, and false accusations of

on and off-the-job conduct. Id.

       Plaintiff learned, during the course of prior proceedings in August 2014, that Defendants

Trudell engaged in surreptitious surveillance spanning a year or more. Id. at ¶ 17. She further

learned that Defendant Trudell used sexual and racial slurs about women and minorities. Id. at ¶

18. Plaintiff reported this to Defendant Fowler on August 18, 2014. Id. at ¶ 18. Plaintiff alleges

that as a result of this news, she was unable to return to work and suffered extreme mental

distress. Id. Further, by letter dated December 3, 2014, Plaintiff advised Defendants that she

would be unable to return to work and that she had recently been hospitalized. See id. at ¶ 19. In

this same letter, Plaintiff claims that she "advised Defendants to refrain from direct contact with

Plaintiff and to communicate through counsel." Id.

       Thereafter, Plaintiff alleges that, "Defendants proceeded to schedule Plaintiff for a 'pre-

termination' hearing for February 9, 2015 and sent notification of same directly to Plaintiff, rather

than her attorney exacerbating her condition." Id. at ¶ 20. By letter dated February 8, 2015,

Plaintiff's counsel "advised counsel for the City of Syracuse that, inter alia, Plaintiff remained

unable to return to work but that she had managed to secure an appointment with a doctor at
                                                   3
Upstate Outpatient Psychiatric Clinic. The letter specifically advised that while Plaintiff was

unable to participate herself, her Union representatives were willing to participate but were

unavailable on February 9, 2015, the unilaterally selected date for Plaintiff's 'pre-termination'

hearing." Id. at ¶ 21. Therefore, the letter requested that the hearing be adjourned to a later date.

See id. Despite Plaintiff's request for a "reasonable accommodation," the pre-termination hearing

proceeded in her absence, which resulted in her termination. See id. at ¶ 22.

                                         III. DISCUSSION

A.     Standard of Review

       A motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure tests the legal sufficiency of the party's claim for relief. See Patane v.

Clark, 508 F.3d 106, 111-12 (2d Cir. 2007) (citation omitted). In considering the legal

sufficiency, a court must accept as true all well-pleaded facts in the pleading and draw all

reasonable inferences in the pleader's favor. See ATSI Commc'ns, Inc. v. Shaar Fund, Ltd., 493

F.3d 87, 98 (2d Cir. 2007) (citation omitted). This presumption of truth, however, does not

extend to legal conclusions. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).

Although a court's review of a motion to dismiss is generally limited to the facts presented in the

pleading, the court may consider documents that are "integral" to that pleading, even if they are

neither physically attached to, nor incorporated by reference into, the pleading. See Mangiafico v.

Blumenthal, 471 F.3d 391, 398 (2d Cir. 2006) (quoting Chambers v. Time Warner, Inc., 282 F.3d

147, 152-53 (2d Cir. 2002)).

       To survive a motion to dismiss, a party need only plead "a short and plain statement of the

claim," see Fed. R. Civ. P. 8(a)(2), with sufficient factual "heft to 'sho[w] that the pleader is

entitled to relief[,]'" Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007) (quotation omitted).
                                                   4
Under this standard, the pleading's "[f]actual allegations must be enough to raise a right of relief

above the speculative level," see id. at 555 (citation omitted), and present claims that are

"plausible on [their] face," id. at 570. "The plausibility standard is not akin to a 'probability

requirement,' but it asks for more than a sheer possibility that a defendant has acted unlawfully."

Iqbal, 556 U.S. at 678 (citation omitted). "Where a complaint pleads facts that are 'merely

consistent with' a defendant's liability, it 'stops short of the line between possibility and

plausibility of "entitlement to relief."'" Id. (quoting [Twombly, 550 U.S.] at 557, 127 S. Ct. 1955).

Ultimately, "when the allegations in a complaint, however true, could not raise a claim of

entitlement to relief," Twombly, 550 U.S. at 558, or where a plaintiff has "not nudged [its] claims

across the line from conceivable to plausible, the[ ] complaint must be dismissed[,]" id. at 570.

B.      Adverse Employment Action

        Because this issue permeates all of Plaintiff's claims, the Court will first turn to whether

Plaintiff has satisfactorily alleged an adverse employment action upon which she may predicate

her claims. An adverse employment action includes any "materially adverse change in the terms

and conditions of employment." Galabya v. New York City Bd. of Educ., 202 F.3d 636, 640 (2d

Cir. 2000) (quotation omitted). "To be 'materially adverse' a change in working conditions must

be 'more disruptive than a mere inconvenience or an alteration of job responsibilities.'" Id.

(quotation omitted). "A change that is 'materially adverse' could consist of, inter alia, 'a demotion

evidenced by a decrease in wage or salary, a less distinguished title, a material loss of benefits,

significantly diminished material responsibilities, or other indices . . . unique to a particular

situation." Kassner v. 2nd Avenue Delicatessen Inc., 496 F.3d 229, 238 (2d Cir. 2007) (quoting

Galabya, 202 F.3d at 640).

        "District courts within the Second Circuit have often found . . . 'that reprimands, threats of
                                                   5
disciplinary action, and excessive scrutiny do not constitute adverse employment actions in the

absence of other negative results such as a decrease in pay or being placed on probation.'"

Abraham v. Potter, 494 F. Supp. 2d 141, 147-48 (D. Conn. 2007) (quoting Honey v. Cnty. of

Rockland, 200 F. Supp. 2d 311, 320 (S.D.N.Y. 2002)). Consequently, the issuance of a

"counseling memorandum" and a "notice of discipline," without any further evidence regarding a

materially adverse effect thereof, is not an adverse employment action as a matter of law. Weeks

v. New York State (Div. of Parole), 273 F.3d 76, 86 (2d Cir. 2001), abrogated on other grounds

by, Nat'l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 108-14; see also Sanders, 361 F.3d at

756 (citing Weeks, 273 F.3d at 86) (holding that a negative performance evaluation, on its own, is

insufficient to constitute an adverse employment action as a matter of law). Furthermore,

interrogations alone are insufficient as a matter of law to establish an adverse employment action.

See Shanahan v. New York, No. 10-Civ.-0742, 2011 WL 223202, *10 (S.D.N.Y. Jan. 24, 2011)

(citing Eugenio v. Walder, No. 06-Civ.-4928, 2009 WL 1904526, *10-*11 (S.D.N.Y. July 2,

2009)).

          Plaintiff alleges two "adverse employment actions." The first is that Defendants

"subjected plaintiff to extensive, intrusive, and secret retaliatory and discriminatory surveillance

by conduct including but not limited to: surreptitiously recording and monitoring her daily

movements, persons she spoke with, computer usage, statements and expressions she made, usage

of sick time, and other invasions of Plaintiff's privacy." See Dkt. No. 17 at ¶ 17. Plaintiff alleges

that these "unlawful surreptitious actions extended over a period over a year or more," and that

these constitute adverse employment action. Id. While this alleged conduct may very well

intrude upon Plaintiff's privacy, these are not actions related to her employment. She alleges no

loss of wage, no demotion, no reduction of responsibilities, or any loss of benefits as would be
                                                  6
required to constitute an adverse employment action. These allegations are thus not adverse

employment actions as a matter of law.2

       The other alleged adverse employment action is Plaintiff's termination on February 9,

2015. See Dkt. No. 17 at ¶ 15. Termination is an adverse employment action and only this

second allegation may serve as basis for her employment-related claims. See, e.g., Sharpe v.

Utica Mut. Ins. Co., 756 F. Supp. 2d 230, 246 (N.D.N.Y. 2010) (finding termination was a

materially adverse employment action).

C.     Res Judicata and Issue Preclusion

       The doctrine of res judicata, or claim preclusion, "preclude[s] later litigation if the earlier

decision was (1) a final judgment on the merits, (2) by a court of competent jurisdiction, (3) in a

case involving the same parties or their privies, and (4) involving the same cause of action." In re

Teltronics Servs., Inc., 762 F.2d 185, 190 (2d Cir. 1985) (quoting Comm'r v. Sunnen, 333 U.S.

591, 597 (1948)). Additionally, once a final judgment has been entered by a court of competent

jurisdiction, "the parties to the suit and their privies are thereafter bound not only as to every

matter which was offered and received to sustain or defeat the claim or demand, but as to any

other admissible matter which might have been offered for that purpose." Id. at 190 (internal

quotation marks omitted). "Such a judgment precludes the subsequent litigation both of issues

actually decided in determining the claim asserted in the first action[] and of issues that could

have been raised in the adjudication of that claim." Colonial Acquisition P'ship v. Colonial at

Lynnfield, Inc., 697 F. Supp. 714, 717-18 (S.D.N.Y. 1988) (quoting Nat'l Labor Relations Bd. V.

United Techs. Corp., 706 F.2d 1254, 1259 (2d Cir. 1983)).



       2
        Moreover, as discussed below, much of this alleged conduct has been the subject of
previous lawsuits that Plaintiff has brought against Defendants.
                                                   7
        Issue preclusion prevents the "relitigation of issues actually litigated and necessary to the

outcome of a prior action." Alfadda v. Fenn, 966 F. Supp. 1317, 1325 (S.D.N.Y. 1997) (citing

Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326 (1979)). This doctrine brings an end to

litigation "once the party to be bound has had a fair opportunity to litigate the issue," and

promotes judicial economy. Id. at 1327.

       Paragraph 16 of the Amended Complaint alleges the general conduct that gave rise to

Plaintiff's prior actions. See Dkt. No. 17 at ¶ 16. To the extent that any of this conduct gave rise

to a cause of action, these issues were fully litigated or are being litigated in her other lawsuits,

and Plaintiff may not re-offer these allegations in support of another claim. See generally Dotson

v. City of Syracuse, No. 5:04-cv-1388, 2009 WL 2176127, *3 (N.D.N.Y. July 21, 2009) ("Dotson

I"). For example, the viewing of pornographic material at work was at issue in her previous

lawsuits and was fully addressed there. Id.

       Plaintiff alleges the conduct that gives rise to her new cause of action in paragraphs 17

and 18 of the Amended Complaint—namely, the conduct of which she became aware during her

August 2014 deposition. See id. Plaintiff alleges that during the August 2014 deposition, she

learned that her immediate and former supervisors had "used disparaging terms about women and

minorities including, but not limited to such terms such as 'Bitch', 'Nigger' and/or 'Spic' to refer to

women, African Americans and Hispanics while on and off duty, in the presence of co-workers

and in public." See Dkt. No. 17 at ¶ 18. These comments are of course disturbing, degrading, and

totally unacceptable. The significance of these comments to Plaintiff's case have already been or

are already being litigated in other matters. Here, there is no evidence—in fact, there is no

allegation—that these comments were ever directed at Plaintiff and there is no allegation that they

were even made in her presence. See Dotson I, 2009 WL 2176127, at *2. Plaintiff cannot
                                                   8
continue to recycle factual allegations by asserting that she learned of them at different times.

Even if the Court were to consider these comments despite having addressed them in previous

cases, because there is no allegation that these statements were directed at Plaintiff, they do not

support an inference of discrimination against her under all the circumstances surrounding her

termination.

       Further, because these comments necessarily took place before the August 2014

deposition, they are barred by the statute of limitations when alleged as adverse employment

actions in and of themselves. See, e.g., Bermudez v. City of New York, 783 F. Supp. 2d 560, 574

(S.D.N.Y. 2011) (applying 4 year statute of limitations to employment discrimination cases).

       The facts alleged in paragraphs 16 and 18 have already been asserted in another lawsuit.

Plaintiff cannot rely upon the same underlying facts here for the same claims. She may only rely

on these allegations to support new claims. Because the Court has found that Plaintiff's

termination is the only allegation sufficient to constitute an adverse employment action, the

question becomes whether the surveillance allegations give rise to an inference of discrimination

with respect to her termination, or whether her complaint regarding such surveillance gives rise to

an inference of retaliation with respect to her termination.

D.     First and Sixth Claims - NYSHRL and § 1981 Discrimination

       To establish a prima facie case of discrimination under section 1981 and the NYSHRL, "a

plaintiff must demonstrate: (1) membership in a protected class; (2) satisfactory job performance;

(3) an adverse employment action; and (4) circumstances surrounding the employment action that

give rise to an inference of discrimination." Fahrenkrug v. Verizon Servs. Corp., 652 Fed. Appx.

54, 56 (2d Cir. 2016) (citing Montana v. First Fed. Sav. & Loan Ass'n of Rochester, 869 F.2d 100,

106-07 (2d Cir. 1989)); see also McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-03
                                                  9
(1973).

          Discrimination claims are evaluated pursuant to the burden-shifting analysis articulated in

McDonnell Douglas, 411 U.S. at 802-03; Forrest v. Jewish Guild for the Blind, 3 N.Y.3d 295,

316 (2004) (holding that the McDonnell Douglas framework applies to discriminatory discharge

claims brought pursuant to the NYSHRL) (citations omitted).

                   Under McDonnell Douglas, the plaintiff bears the initial burden of
                   establishing a prima facie case of discrimination. 411 U.S. at 802,
                   93 S. Ct. 1817. If the plaintiff does so, the burden shifts to the
                   defendant to articulate "some legitimate, nondiscriminatory reason"
                   for its action. Id. Once such a reason is provided, the plaintiff can
                   no longer rely on the prima facie case, but may still prevail if she
                   can show that the employer's determination was in fact the result of
                   discrimination.

Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 106 (2d Cir. 2010) (citing Holcomb v. Iona

Coll., 521 F.3d 130, 138 (2d Cir. 2008)). To rebut the articulated justification for the adverse

action, "the plaintiff must show both that the reason was false, and that discrimination was the

real reason." St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 511 n.4 (1993) (internal quotations

omitted). Although a plaintiff is not required to allege facts establishing a prima facie case of

discrimination to survive a motion to dismiss, Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508

(2002), a plaintiff must plead "sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face." Iqbal, 556 U.S. at 678; see also Rullan v. N.Y.C. Sanitation Dep't,

No. 13 Civ. 5154, 2014 WL 2011771, *6 (S.D.N.Y. May 16, 2014) (holding that although a

plaintiff need not allege each element of a prima facie claim to survive a motion to dismiss, the

facts alleged must support a plausible inference of discrimination on the basis of a protected

characteristic).

          A plaintiff may create an inference of discrimination by showing disparate treatment, i.e.,


                                                    10
by showing that his employer "treated him less favorably than a similarly situated employee

outside his protected group." Graham v. Long Island R.R., 230 F.3d 34, 39 (2d Cir. 2000). To do

so, the plaintiff must show that he was "'similarly situated in all material respects'" to the

individuals with whom he seeks to compare himself. Id. (quoting Shumway v. United Parcel

Serv., Inc., 118 F.3d 60, 64 (2d Cir. 1997)).

       Initially, the Court finds that Plaintiff's claims brought pursuant to Section 1981 are

subject to dismissal because "§ 1983 constitutes the exclusive federal remedy for violation of the

rights guaranteed in § 1981 by state governmental units." Jett v. Dallas Indep. Sch. Dist., 491

U.S. 701, 733 (1989); see also Sosa v. N.Y.C. Dep't of Educ., ___ F. Supp. 3d ___, 2019 WL

1323980 (E.D.N.Y. Mar. 25, 2019) (citing cases). As such, the Court grants Defendants' motion

to dismiss insofar as it seeks dismissal of Plaintiff's claims brought pursuant to 42 U.S.C. § 1981.

       Here, Plaintiff has simply alleged that, "[o]n information and belief, persons who are not

minorities or who have not complained of discrimination or retaliation were not and are not

subjected to such treatment or scrutiny." See Dkt. No. 17 at ¶ 17. Plaintiff has not pointed to any

similarly situated employee or conduct. She has simply declared that other employees generally

who are not minority women are not put under surveillance. This entirely conclusory allegation

is insufficient to defeat Defendants' motion to dismiss. See D.F. ex rel Finkle v. Bd. of Educ. of

Syosset Cent. Sch. Dist., 386 F. Supp. 2d 119, 128 (E.D.N.Y. 2005) (citation omitted) (dismissing

claim where plaintiff alleged that "upon information and belief, other students attending middle

school within the School District who engaged in similar or more severe conduct . . . received

suspensions of a lesser duration," but failed "to identify any similarly situated individual or any

set of facts in support of his allegations of disparate treatment"); Yan v. Ziba Mode Inc., No. 15-

cv-47, 2016 WL 1276456, *5 (S.D.N.Y. Mar. 29, 2016); Kajoshaj v. City of New York. No. 11-
                                                  11
cv-4780, 2013 WL 249408, *2 (E.D.N.Y. Jan. 23, 2013), aff'd, 543 Fed. Appx. 11 (2d Cir. 2013)

(holding that the plaintiffs' allegation that "[u]pon information and belief, non-Muslim students

from families of non-Albanian origin at the [ ] Academy received test scores and grades similar to

[the infant plaintiff] in the fifth grade class for the 2009–2010 school year and were promoted to

the sixth grade by the [ ] Academy [,]" absent any "specific factual allegations concerning th[o]se

allegedly similarly situated individuals, was “a bare conclusion [that] cannot survive a motion to

dismiss").

       As discussed above, Plaintiff has alleged that she was terminated from her employment

and subjected to various discriminatory and retaliatory acts because of her "sex and/or race and/or

disability and/or national origin.". Presumably, Plaintiff maintains that her job performance was

satisfactory, though the Amended Complaint is silent on the issue. The issue then becomes

whether Plaintiff has alleged circumstances surrounding her termination that give rise to an

inference of discrimination. Plaintiff's conclusory allegations regarding the general atmosphere

of her workplace fail to create an inference of discrimination. only that only show

       Instead, the pleadings suggest that following the August 2014 deposition, Plaintiff stopped

showing up to work due to an alleged disability. Then, on February 8, 2015, Plaintiff's counsel

informed Defendants that Plaintiff would be unable to attend the pre-termination hearing

scheduled for the following day and requested an adjournment.

       Even if the Court were to consider the allegations contained in paragraph 18 of the

Amended Complaint, Plaintiff's claim would still fail. In other ongoing litigation, Plaintiff's

amended complaint alleged similar derogatory language, and in fact, in opposition to summary

judgment, Plaintiff relied upon the very deposition testimony that serves as the factual basis for

the comments alleged in paragraph 18. See Dotson v. City of Syracuse, No. 18-1020, 2019 WL
                                                 12
978050, *4 (2d Cir. Feb. 27, 2019). Absent from Plaintiff's Amended Complaint in this action,

however, is any plausible nexus between those comments and Plaintiff's termination. Rather, the

Amended Complaint makes clear that, at the deposition in August of 2014, Plaintiff learned that

outside of her presence, her current and former supervisors "had used disparaging terms about

women and minorities . . . while on and off duty, in the presence of co-workers and in public."

Dkt. No. 17 at ¶ 18. Plaintiff claims that she notified Defendant Fowler about this conduct on

August 18, 2014 and that learning about this conduct had rendered her disabled and unable to

work. See id. Plaintiff fails to allege any additional instances of alleged discriminatory conduct

from August 18, 2014 through the date of her termination on February 9, 2015 (undoubtedly

because she was absent from work during this entire period). Such an extended period between

the alleged discriminatory conduct and Plaintiff's termination is insufficient to give rise to an

inference of discrimination. See Deebs v. Alstom Transp., Inc., 550 F. Supp. 2d 385, 392

(W.D.N.Y. 2008) (citing cases).

       Drawing all reasonable inferences in Plaintiff's favor, the Amended Complaint fails to

plausibly plead a claim of discrimination under either Section 1981 or the NYSHRL.

Accordingly, the Court grants Defendants' motion to dismiss as to Plaintiff's first and sixth causes

of action.

E.     Second and Seventh Claims - NYSHRL and § 1981 Retaliation

       Retaliation claims brought pursuant to 42 U.S.C. § 1981 and the NYSHRL are analyzed

pursuant to Title VII principles. See Hicks v. Baines, 593 F.3d 159, 164 (2d Cir. 2010) (citations

omitted). For a retaliation claim to survive a motion to dismiss, the "plaintiff must plausibly

allege that '(1) defendants acted under the color of state law, (2) defendants took adverse

employment action against him, (3) because he complained of or otherwise opposed
                                                  13
discrimination.'" Isbell v. City of New York, 316 F. Supp. 3d 571, 592 (S.D.N.Y. 2018) (quoting

Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 91 (2d Cir. 2015)) (other citation

omitted).

       In the present matter, Plaintiff alleges that Defendants retaliated against her because she

informed Defendant Fowler that Defendants Trudell and her former supervisor Sweeney admitted

that they had previously used discriminatory language. See Dkt. No. 17 at ¶ 18. Plaintiff claims

that this complaint to Defendant Fowler constituted her protected activity. Drawing all

reasonable inferences in Plaintiff's favor, Plaintiff has failed to allege a plausible claim of

retaliation. As the Amended Complaint makes clear, from the time that she made this complaint

to Defendant Fowler (August 18, 2014) through the date of her termination (February 9, 2015),

Plaintiff was unable to work because of an alleged disability. The sixth months between the

alleged protected activity and her termination is too attenuated to establish that the adverse

employment action was the product of a retaliatory motive absent other supporting factual

allegations. See Brown v. City of New York, 622 Fed. Appx. 19, 20 (2d Cir. 2015) (citing cases);

see also Murray v. Visiting Nurse Servs. of N.Y., 528 F. Supp. 2d 257, 275 (S.D.N.Y. 2007)

(noting that courts "have consistently held that the passage of two to three months between the

protected activity and the adverse employment action does not allow for an inference of

causation") (citing cases).

       Based on the foregoing, the Court grants Defendants' motion to dismiss as to Plaintiff's

NYSHRL and Section 1981 retaliation claims.

F.     Third Claim - § 1983 Hostile Work Environment

       Courts apply the same analysis to claims of hostile work environment under Title VII and

Section 1983. Demoret v. Zegarelli, 451 F.3d 140, 148 (2d Cir. 2006). "To state a hostile work
                                                   14
environment claim in violation of Title VII, a plaintiff must plead facts that would tend to show

that the complained of conduct: (1) 'is objectively severe or pervasive, that is, . . . the conduct

creates an environment that a reasonable person would find hostile or abusive'; (2) creates an

environment 'that the plaintiff subjectively perceives as hostile or abusive'; and (3) 'creates such

an environment because of the plaintiff's sex [or race],'" Patane, 508 F.3d at 113 (quoting

Gregory v. Daly, 243 F.3d 687, 691-92 (2d Cir. 2001)), or because of any other characteristic

protected by Title VII, see Gregory, 243 F.3d at 692 (indicating that any characteristic protected

by Title VII is sufficient to satisfy the third element).

        "In determining whether conduct constitutes a hostile work environment, the Court must

consider the frequency and severity of the discriminatory conduct, whether the conduct is

physically threatening or humiliating, and whether the conduct unreasonably interferes with the

plaintiff's work performance." Salmon v. Pliant, 965 F. Supp. 2d 302, 305 (W.D.N.Y. 2013)

(citations omitted). "[A] few isolated incidents of 'boorish or offensive use of language' are

generally insufficient to establish a hostile work environment." Id. (citations omitted). The court

must review the totality of the circumstances, and may consider incidents that are facially neutral,

"so long as a reasonable fact-finder could conclude that they were, in fact, based on sex [or race]."

Alfano v. Costello, 294 F.3d 365, 378 (2d Cir. 2002) (collecting cases). However, the Court must

exclude from its consideration "personnel decisions that lack a linkage or correlation to the

claimed ground of discrimination" because "[e]veryone can be characterized by sex, race,

ethnicity, or (real or perceived) disability; and many bosses are harsh, unjust, and rude." Id.; see

also Bowman v. Shawnee State Univ., 220 F.3d 456, 464 (6th Cir. 2000) (holding that

objectionable but facially sex-neutral behavior by one person could not be considered in a hostile

work environment claim where there was no evidence of that person's bias).
                                                   15
       Plaintiff has failed to plead a claim for a hostile work environment. First, the allegations

of derogatory language are insufficient to state a claim for a hostile work environment. This is

the kind of "boorish or offensive use of language" that are "generally insufficient to establish a

hostile work environment." Salmon, 965 F. Supp. 2d at 305. Plaintiff does not allege that this

language was frequent or physically threatening, does not allege any instance of personal

humiliation and does not allege that this language affected any personnel decisions. In fact,

Plaintiff has failed to allege that there were any specific incidents that were motivated by race or

gender, and as discussed above, has failed to plead any link between these comments and her

termination. Plaintiff has further failed to persuade the Court that these allegations are different

from the ones already at issue in the parallel litigation.

       Moreover, Plaintiff has failed to plead a claim for a hostile work environment on the basis

of the surveillance allegations in paragraph 17 of the Amended Complaint. Plaintiff alleged that

she was "subjected to extensive, intrusive, and secret retaliatory and discriminatory surveillance

by conduct including, but not limited to: surreptitiously recording and monitoring her daily

movements, persons she spoke with, computer usage, statements and expressions she made, usage

of sick time, and other invasions of Plaintiff's privacy." Dkt. No. 17 at ¶ 17. She further alleges

that these activities "extended over a period of over a year or more." Id. Despite these

allegations, Plaintiff fails to allege any facts plausibly suggesting that these activities were done

because of her membership in a protected class. Plaintiff has wholly failed to suggest that this

surveillance was connected to her sex or race, other than to state that such surveillance was

"retaliatory and discriminatory" in a conclusory manner. Such conclusory pleading does not

satisfy pleading requirements to withstand a motion under Rule 12(b)(6).

       Finally, as discussed above, Plaintiff was absent from the workplace from August 18,
                                                   16
2014 until her termination on February 9, 2015. As such, all of the conduct alleged in support of

her hostile work environment claim necessarily occurred at the latest in August of 2014. Plaintiff

filed her complaint in this matter on February 8, 2018. See Dkt. No. 1. Although Plaintiff's

termination occurred within the three-year statute of limitations, Plaintiff has failed to plausibly

alleged that Defendants terminated her because of any protected characteristic. Rather, the

Amended Complaint makes clear that Plaintiff was terminated after her alleged disability

rendered her unable to return to work. Therefore, since Plaintiff's termination was not "'part of

the same actionable hostile work environment practice,'" it may not be considered in connection

with this claim. See Gutierrez v. City of New York, 756 F. Supp. 2d 491, 500 (S.D.N.Y. 2010)

(quotation omitted). As such, all of the alleged hostile conduct occurred outside of the three-year

statute of limitations applicable to this claim.3

        Based on the foregoing, the Court grants Defendants' motion to dismiss as to Plaintiff's

hostile work environment claim.

G.      Fourth Claim - § 1983 First Amendment

        To establish a retaliation claim under Section 1983 in violation of a public employee's

First Amendment rights, a plaintiff must show that: "(1) his or her speech was constitutionally

protected; (2) he or she suffered an adverse employment action; and (3) a causal connection exists

       3
          In her response to the pending motion, Plaintiff contends that her hostile work
environment claim is timely because claims brought pursuant to 42 U.S.C. § 1981 are subject to a
four-year statute of limitations. See Dkt. No. 32 at 10. While Plaintiff is correct regarding the
statute of limitations applicable to claims brought pursuant to Section 1981, her argument ignores
the fact that the Amended Complaint makes clear that she brought her hostile work environment
claim pursuant to 42 U.S.C. § 1983. See Dkt. No. 17 at ¶¶ 31-34. Even assuming Plaintiff had
pled a claim of hostile work environment under Section 1981, the claim would fail for all of the
reasons discussed above and because claims against state actors must be brought pursuant to
Section 1983, not Section 1981. See Duplan v. City of New York, 888 F.3d 612, 619-21 (2d Cir.
2018) (joining "nine of our sister Circuits in concluding that § 1981 does not provide a separate
private right of action against state actors").
                                                    17
between the speech and the adverse employment action." Washington v. Cnty. of Rockland, 373

F.3d 310, 320 (2d Cir. 2004). In determining whether a plaintiff's speech was constitutionally

protected, the court must determine "whether [he] spoke as a citizen on a matter of public

concern." Garcetti v. Ceballos, 547 U.S. 410, 418 (2006) (citation omitted). This requires two

separate determinations: "(1) that the employee speak as a citizen, and (2) that the employee

speak on a matter of public concern." Kelly v. Huntington Union Free Sch. Dist., 675 F. Supp. 2d

283, 291 (E.D.N.Y. 2009) (citing Sousa v. Roque, 578 F.3d 164, 170 (2d Cir. 2009)). "If either of

these requirements is not met, then plaintiff's First Amendment retaliation claim must fail as a

matter of law." Id.

       "Whether an employee's speech addresses a matter of public concern is a question of law

for the court to decide, taking into account the content, form, and context of a given statement as

revealed by the whole record." Lewis v. Cowen, 165 F.3d 154, 163 (2d Cir. 1999). Speech relates

to a matter of public concern when it can "be fairly considered as relating to any matter of

political, social, or other concern to the community." Griffin v. City of N.Y., 880 F. Supp. 2d 384,

401 (E.D.N.Y. 2012) (citations omitted).

       As the Supreme Court has explained, conducting the inquiry into whether speech is made

"as a citizen" has sometimes proved difficult because of the enormous variety of factual situations

that may arise in such cases. See Garcetti, 547 U.S. at 418 (quotation omitted). The inquiry is a

"practical one," for which the Supreme Court has not articulated a comprehensive framework to

define whether speech is in the course of an employee's duties. See id. at 424. Indeed, because

the inquiry is fact-bound, courts sometimes defer resolution of this question because the record is

not sufficiently developed or disputes of fact exist precluding resolution of this question as a

matter of law. See, e.g., Smith v. New York City Dep't of Educ., No. 09-cv-9256, 2011 WL
                                                 18
5118797, *7 (S.D.N.Y. Oct. 28, 2011) (explaining that "[a]ny reliable conclusion would require

evidence of precisely what was said and to whom it was communicated"); Caraccilo v. Vill. of

Seneca Falls, 582 F. Supp. 2d 390, 407 (W.D.N.Y. 2008). Nevertheless, the Second Circuit has

recognized that the question of "[w]hether the employee spoke solely as an employee and not as a

citizen is . . . largely a question of law for the court." Jackler v. Byrne, 658 F.3d 225, 237 (2d Cir.

2011).

         In the present matter, the Amended Complaint makes clear that Plaintiff's speech that led

to the alleged retaliation did not involve a matter of public concern. Although the Amended

Complaint is less than clear, Plaintiff appears to allege that informing Defendant Fowler on

August 18, 2014 of the disparaging and discriminatory terms that others had used in the

workplace is the protected speech. See Dkt. No. 17 at ¶ 18. The law is clear that "when a public

employee airs a complaint or grievance, or expresses concern about misconduct, to his or her

immediate supervisor . . . he or she is speaking as an employee and not as a citizen; in such cases,

the First Amendment does not protect the employee's speech from discipline or retaliation by the

employer." Weintraub v. Board of Educ. Of the City of New York, 489 F. Supp. 2d 209, 219

(E.D.N.Y. 2007). Plaintiff claims in her Amended Complaint that her various "complaints

addressed widespread wrongdoing and unlawful conduct of the police force and thus concerned a

matter of public interest." Dkt. No. 17 at ¶ 36. Plaintiff's complaints and various lawsuits,

however, were all in regard to alleged discrimination against her. Absent from Plaintiff's

Amended Complaint in the present matter is a plausible allegation that she was seeking to redress

system-wide discrimination. See Bates v. Bigger, 56 Fed. Appx. 527, 530 (2d Cir. 2002)

("Individual complaints of discrimination, which do not allege system-wide discrimination, do not

involve matters of public concern"). As such, Plaintiff's speech was not protected for purposes of
                                                  19
her First Amendment retaliation claim.

       Even assuming that Plaintiff could allege protected speech, this claim is still subject to

dismissal because Plaintiff has failed to allege a plausible connection between her termination and

the alleged protected speech. As discussed above, on August 18, 2014, Plaintiff complained to

Defendant Fowler about alleged sexually and racially disparaging terms Defendant Sweeney and

Trudell had allegedly admitted using outside of Plaintiff's presence. During this same meeting,

Plaintiff informed Defendant Fowler that learning about this conduct had rendered her disabled

and that she was unable to work. The sixth months between the her last alleged protected activity

and her termination is too attenuated to establish an inference that the adverse employment action

was the product of a retaliatory motive absent other supporting factual allegations. See Brown v.

City of New York, 622 Fed. Appx. 19, 20 (2d Cir. 2015) (citing cases).

       Based on the foregoing, the Court grants Defendants' motion to dismiss as to Plaintiff's

First Amendment retaliation claim.

H.     Fifth Claim - § 1983 Monell Liability

       "Although municipalities are considered 'persons' for purposes of Section 1983, a

local government such as [a] County . . . may not be held liable under Section 1983 unless the

challenged action was performed pursuant to a municipal policy or custom." Powers v. Gipson,

No. 04-CV-6338, 2004 WL 2123490, *2 (W.D.N.Y. Sept. 14, 2004) (citing Monell v. Dep't of

Soc. Serv., 436 U.S. 658, 694 (1978)). This is because "[m]unicipalities are not subject to Section

1983 liability solely on the basis of a respondeat superior theory." Powers, 2004 WL 2123490, at

*2; Harris v. Howard, No. 08 Civ. 4837, 2009 WL 3682537, *2 (S.D.N.Y. Oct. 30, 2009) ("A

municipality may not be held liable under Section 1983 on the basis of respondeat superior"). As

a result, to demonstrate Monell liability, a plaintiff must allege a violation of constitutional rights
                                                   20
by employees of the municipality and "(1) 'the existence of a municipal policy or custom . . . that

caused his injuries beyond merely employing the misbehaving officer[s]'; and (2) 'a causal

connection - an affirmative link - between the policy and the deprivation of his constitutional

rights.'" Harper v. City of New York, 424 Fed. Appx. 36, 38 (2d Cir. 2011) (quoting Vippolis v.

Vill. Of Haverstraw, 768 F.2d 40, 44 (2d Cir. 1985)) (internal quotation marks omitted); see also

Harris, 2009 WL 3682537, at *2 ("In order to plead a claim under 42 U.S.C. § 1983 against a

municipality, plaintiff must allege that a municipal policy or custom caused the deprivation of his

constitutional rights"). "A plaintiff may plead a municipal policy or custom by alleging: (1) a

formal policy, promulgated or adopted by the entity; or, (2) that an official with policymaking

authority took action or made a specific decision which caused the alleged violation of

constitutional rights; or (3) the existence of an unlawful practice by subordinate officials that was

so permanent or well settled so as to constitute a 'custom or usage,' and that the practice was so

widespread as to imply the constructive acquiescence of policymaking officials." Shepherd v.

Powers, No. 11 Civ. 6860, 2012 WL 4477241, *9 (S.D.N.Y. Sept. 27, 2012) (internal quotation

marks omitted).

       Plaintiff bases her claim under Monell solely upon the allegations that the

"discriminatory hiring, discipline, lack of promotion, retaliation, and disparate treatment of

women and minority employees of the City of Syracuse Police Department is so pervasive and

widespread that it has the effect of a custom, practice and/or policy, harming the Plaintiff." Dkt.

No. 17 at ¶ 41. Plaintiff alleges that "Defendant Fowler has final policymaking authority" and

that Defendants "knew of the past and present discriminatory practices and policies of the City of

Syracuse Police Department and did not have and have not acted to correct same." Id. at ¶ 43.

These are wholly conclusory allegations because Plaintiff has not pleaded any conduct, any
                                                 21
policy, or any practice at all, let alone a discriminatory one "so pervasive" that it has the effect of

a custom, practice or policy. Therefore, Plaintiff has failed to adequately plead a claim under

Monell.

       Moreover, courts have found that a Monell claim is generally foreclosed when a plaintiff

has suffered no constitutional violation at the hands of an individual defendant. See Matican v.

City of New York, 524 F.3d 151, 154 (2d Cir. 2008). In such cases, a plaintiff's Monell claim

survives only if "the injuries complained of are not solely attributable to the actions of named

individuals," Barrett v. Orange County Human Rights Comm'n, 194 F.3d 341, 350 (2d Cir. 1999),

or where the individual defendants were dismissed from the case on immunity grounds, see

Curley v. Vill. of Suffern, 268 F.3d 65, 71 (2d Cir. 2001). Here, Plaintiff's Amended Complaint is

not subject to either exception to the general rule regarding Monell claims; and, therefore, this

claim is subject to dismissal on this alternative ground.

       Based on the foregoing, the Court grants Defendants' motion to dismiss as to Plaintiff's

Monell claim.

I.     Denial of Reasonable Accommodation

       In her eighth cause of action, Plaintiff claims Defendants violated her constitutionally

protected rights by not affording Plaintiff "an opportunity to have a pre-deprivation hearing to

contest the discharge of her employment due to the unreasonable and unlawful refusal to extend

her a reasonable accommodation in the form of an adjournment for her disability." Dkt. No. 17 at

¶ 53. In their motion, Defendants argue that this claim is simply a disability discrimination claim

disguised as a constitutional claim and, therefore, it was required to be brought under the

Americans with Disabilities Act. See Dkt. No. 22-2 at 14-15. In her response, Plaintiff contends

that "the Constitution is absolutely violated when the challenged action(s) is motivated by 'either
                                                   22
discriminatory animus or ill will due to disability.'" Dkt. No. 32 at 13 (quoting Garcia v. SUNY

Health Sciences Ctr. of Brooklyn, 280 F.3d 98 (2d Cir. 2001)).

       While Plaintiff has accurately quoted from the Garcia decision, the selected quote is taken

entirely out of context and is irrelevant. In Garcia, 280 F.3d at 109-10, the Second Circuit found

that in enacting Title II of the ADA, Congress had exceeded its authority under Section 5 of the

Fourteenth Amendment in broadly abrogating Eleventh Amendment sovereign immunity. The

Court found that sovereign immunity could still be abrogated under Title II of the ADA if a

plaintiff could establish "that the Title II violation was motivated by discriminatory animus or ill

will based on plaintiff's disability." Id. at 111. As such, the language upon which Plaintiff relies

was stated in the context of determining whether money damages against the state are available

under Title II of the ADA. The language does not support Plaintiff's position that her disability

discrimination claim can proceed under 42 U.S.C. § 1983. Indeed, the courts have uniformly held

that disability discrimination claims cannot proceed under Section 1983 because there are specific

statutes that provide for such relief. Fierro v. New York City Dep't of Educ., 994 F. Supp. 2d 581,

590 (S.D.N.Y. 2014) (holding that "freedom from discrimination on the basis of disability is a

right secured by statute [42 U.S.C. § 12131 et seq.] (the "Americans with Disabilities Act" or

"ADA"); . . . not by the Constitution"), appeal dismissed, No. 14-742 (2d Cir. Apr. 9, 2014); EC

ex rel. RC v. Cnty. of Suffolk, 882 F. Supp. 2d 323, 355 (E.D.N.Y. 2012) (holding that the "ADA

has its own right of enforcement and, consequently, an ADA action may not be brought pursuant

to 42 U.S.C. § 1983"); Pape v. Bd. of Educ. of the Wappingers Cent. Sch. Dist., No. 07 Civ. 8828,

2009 WL 3151200, *6 (S.D.N.Y. Sept. 29, 2009) (granting motion to dismiss Section 1983 claim

because "[t]he broad discriminatory claims alleged by Plaintiffs are, at best, the type of alleged

discrimination that . . . the ADA [is] designed to protect against, not the Equal Protection
                                                 23
Clause") (internal quotation marks omitted); see also Patterson v. Cnty. of Oneida, 375 F.3d 206,

225 (2d Cir. 2004) (holding that "[a] § 1983 action may not . . . be brought to vindicate rights

conferred only by a statute that contains its own structure for private enforcement"); Bd. of

Trustees of Univ. of Ala. v. Garrett, 531 U.S. 356, 368 (2001) ("If special accommodations for the

disabled are to be required, they have to come from positive law and not through the Equal

Protection Clause").

       As Defendants correctly argue, Plaintiff cannot circumvent the administrative exhaustion

requirements of the ADA and significantly shorter statute of limitations by cloaking her failure to

accommodate claim in constitutional terms. Accordingly, the Court grants Defendants' motion to

dismiss as to Plaintiff's eighth cause of action.

J.     Rehabilitation Act - 29 U.S.C. § 794(a) Discrimination Based on Disability

       "The Rehabilitation Act provides that '[n]o otherwise qualified individual with a disability

in the United States . . . shall, solely by reason of her or his disability, be excluded from

participation in, be denied the benefits of, or be subjected to discrimination under any program or

activity receiving Federal financial assistance.'" Quadir v. N.Y.S. Dep't of Labor, 39 F. Supp. 3d

528, 538 (S.D.N.Y. 2014) (quoting 29 U.S.C. § 794). "'Apart from the Rehabilitation Act's

limitation to denials of benefits "solely" by reason of disability and its reach of only federally

funded—as opposed to "public"—entities, these provisions purport to impose precisely the same

requirements' as the ADA and are analyzed under the same legal standards." Id. (quoting

Cercpac v. Health & Hosps. Corp., 147 F.3d 165, 167 (2d Cir. 1998)). "The ADA requires

employers to make 'reasonable accommodations to the known physical or mental limitations of an

otherwise qualified employee, unless [the employer] can demonstrate that the accommodation

would impose an undue hardship on the operation of the [its] business.'" Id. (quoting 42 U.S.C. §
                                                    24
12112(b)(5)(A)). "Similarly, regulations promulgated under the Rehabilitation Act by the

Department of Health and Human Services require recipients of federal funds to 'make reasonable

accommodation to the known physical or mental limitations of an otherwise qualified

handicapped . . . employee unless the recipient can demonstrate that the accommodation would

impose an undue hardship on the operation of its program.'" Id. at 538-39 (quoting45 C.F.R. §

84.12(a) (1994)) (other quotation omitted).

       "An employee suing for failure to make such reasonable accommodations must establish

four elements to make a prima facie case: '(1) plaintiff is a person with a disability under the

meaning of the [Rehabilitation Act]; (2) an employer covered by the statute had notice of his

disability; (3) with reasonable accommodation, plaintiff could perform the essential functions of

the job at issue; and (4) the employer has refused to make such accommodations.'" Quadir, 39 F.

Supp. 3d at 539 (quoting Rodal v. Anesthesia Grp. of Onondaga, P.C., 369 F.3d 113, 118 (2d Cir.

2004)). "'[T]he determination of whether a particular modification is "reasonable" involves a

fact-specific, case-by-case inquiry that considers, among other factors, the effectiveness of the

modification in light of the nature of the disability in question and the cost to the organization that

would implement it.'" Id. (quoting Staron v. McDonald's Corp., 51 F.3d 353, 356 (2d Cir. 1995)).

       In the present matter, the Court finds that Plaintiff's Rehabilitation Act claim is subject to

dismissal for several reasons. First, notably absent from Plaintiff's Amended Complaint is any

allegation setting forth facts suggesting that she would have been able to perform the essential

functions of her job with a reasonable accommodation. Rather, Plaintiff simply alleges that

Defendants' conduct rendered her disabled and unable to work for the six months leading up to

her termination. "Courts have consistently ruled that 'an employee cannot be considered

otherwise qualified when she is unable to report to work at the time required, because she is not
                                                  25
able to perform the essential functions of her job.'" Lewis v. New York City Police Dep't, 908 F.

Supp. 2d 313, 327 (E.D.N.Y.2012), aff'd, 537 Fed. Appx. 11 (2d Cir. 2013); see also, e.g., Micari

v. Trans World Airlines, Inc., 43 F. Supp. 2d 275, 281 (E.D.N.Y. 1999), aff'd, 205 F.3d 1323 (2d

Cir. 1999) (collecting cases). "Indeed, courts have specifically noted that '[t]he ADA does not

require employers to tolerate chronic absenteeism even when attendance problems are caused by

an employee's disability.'" Id. (quoting Mescall v. Marra, 49 F. Supp. 2d 365, 374 n.18 (S.D.N.Y.

1999)); Pierce v. Highland Falls–Fort Montgomery Central Sch. Dist., No. 08-civ-1948, 2011

WL 4526520, *5 (S.D.N.Y. Sept. 28, 2011) (noting that the plaintiff's "persistent absence from

work, alone, precludes him from being considered qualified under the ADA" even assuming that

the plaintiff's absences were a result of a recognized disability). Here, Plaintiff has failed to

allege that she could perform an "essential function" of her employment, i.e., showing up for

work. See Rinaldi v. Quality King Dist., Inc., 29 F. Supp. 3d 218, 227 (E.D.N.Y. 2014) (citation

omitted).

       Second, Plaintiff fails to allege that she even requested a reasonable accommodation or

that Defendants refused to grant such an accommodation. "'[A] defendant is not liable for failure

to provide a reasonable accommodation . . . if the plaintiff does not ask for an accommodation, or

fails to provide information necessary to assess the request for an accommodation.'" Khalil v.

Pratt Institute, No. 16-cv-6731, 2019 WL 1052195, *7 (E.D.N.Y. Feb. 13, 2019) (quoting Grabin

v. Marymount Manhattan Coll., No. 12 Civ. 3591, 2014 WL 2592416, *14 (S.D.N.Y. June 10,

2014)). The regulations "issued pursuant to the ADA, which are informative to resolution of

claims under the rehabilitation Act, contemplate an ongoing, informal, and interactive process

that 'should identify the precise limitations resulting from the disability and potential reasonable

accommodations that could overcome those limitations.'" Quadir, 39 F. Supp. 3d at 539-40
                                                  26
(quoting 29 C.F.R. § 1630.2). These principles indicate that "'[w]hat matters under the . . .

[Rehabilitation Act] are not formalisms about the manner of the request, but whether the

[requestor or his representative] provides the [requestee] with enough information that, under the

circumstances, the [requestee] can be fairly said to know of both the disability and desire for an

accommodation.'" Id. (quoting Taylor v. Phoenixville Sch. Dist., 184 F.3d 296, 313 (3d Cir.

1999)).

          Here, Plaintiff fails to allege that she even requested an accommodation. Rather, Plaintiff

alleges that she simply informed Defendant Fowler that Defendants' conduct had rendered her

disabled and then proceeded to be absent from work for the sixth months leading to her

termination. Nothing in the Amended Complaint suggests that Plaintiff requested an

accommodation that would have permitted her to return to work and that such an accommodation

was refused. Absent such facts, Plaintiff's Rehabilitation Act is subject to dismissal.

          Based on the foregoing, the Court grants Defendants' motion to dismiss as to Plaintiff's

Rehabilitation Act claim.

                                          IV. CONCLUSION

          After carefully reviewing the record in this matter, the parties' submissions and the

applicable law, and for the above-stated reasons, the Court hereby

          ORDERS that Defendants' motion to dismiss is GRANTED; the Court further

          ORDERS that the Clerk of the Court shall enter judgment in Defendants' favor and close

this case; and the Court further




                                                   27
       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: May 7, 2019
       Albany, New York




                                                28
